F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                         AUG 5 1997
                             FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    RONALD D. WILBOURN,

                Plaintiff-Appellant,

    v.                                                  No. 96-7126
                                                  (D.C. No. CV-95-229-S)
    JOHN J. CALLAHAN, Acting                            (E.D. Okla.)
    Commissioner of Social Security, *

                Defendant-Appellee.


                             ORDER AND JUDGMENT **


Before KELLY and HENRY, Circuit Judges, and DOWNES, *** District Judge.




*
       Effective March 31, 1995, the functions of the Secretary of Health and
Human Services in social security cases were transferred to the Commissioner of
Social Security. P.L. No. 103-296. Pursuant to Fed. R. App. P. 43(c), John J.
Callahan, Acting Commissioner of Social Security, is substituted for Donna E.
Shalala, Secretary of Health and Human Services, as the defendant in this action.
Although we have substituted the Commissioner for the Secretary in the caption,
in the text we continue to refer to the Secretary because she was the appropriate
party at the time of the underlying decision.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
***
      The Honorable William F. Downes, District Judge, United States District
Court for the District of Wyoming, sitting by designation.
      After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is

therefore ordered submitted without oral argument.

      Plaintiff Ronald D. Wilbourn appeals from an order of the district court

affirming the Secretary’s determination that he is not entitled to disability

benefits. We affirm.

      “We review the Secretary’s decision to determine whether her factual

findings are supported by substantial evidence in the record viewed as a whole

and whether she applied the correct legal standards. Substantial evidence is such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Castellano v. Secretary of Health & Human Servs., 26 F.3d 1027,

1028 (10th Cir. 1994) (citation and quotation omitted).

      Mr. Wilbourn was awarded benefits for a closed period from January 18,

1983, to December 31, 1991, due to chronic renal disease which required a kidney

transplant. His benefits were terminated in February 1992. In this application,

Mr. Wilbourn alleged disability as of the date his prior benefits were terminated

due to deterioration of his hips and vision problems for which he had successful

cataract surgery. He also claimed the anti-rejection drugs have caused a chronic

skin condition. The administrative law judge (ALJ) determined at step five of the


                                          -2-
five-step sequential process, see Williams v. Bowen, 844 F.2d 748, 750-52 (10th

Cir. 1988), that Mr. Wilbourn was not disabled as he could perform light work.

      On appeal, Mr. Wilbourn argues that the ALJ failed to properly evaluate his

testimony regarding his pain. He also asserts the ALJ placed too much credence

on his part-time school attendance and failed to take into account all of his

nonexertional impairments.

      “[A] claimant's subjective complaint of pain is by itself insufficient to

establish disability." Talley v. Sullivan, 908 F.2d 585, 587 (10th Cir. 1990)

(quotation omitted). Rather, testimony regarding the severity of pain must be

consistent with the medical records. See id.

      The medical evidence here shows that Mr. Wilbourn takes only aspirin for

pain, and he has a full range of motion in all joints. While various physicians

have opined that he may need bilateral hip replacement in the future, his treating

physician noted that he is currently able to walk “relatively ok.” App. Vol. II at

767. The record does not support Mr. Wilbourn’s claim of disabling pain.

      We note that there is some ambiguity surrounding the length of time Mr.

Wilbourn attended school. Counsel states that Mr. Wilbourn had attended school

for only eight weeks. At the hearing, Mr. Wilbourn testified that he was in his

third semester of classes. See id. 40-41. He was taking five classes that semester

and doing “pretty good.” See id.


                                         -3-
      School attendance may be considered by the Secretary in determining

whether a person is entitled to disability benefits. See Gay v. Sullivan, 986 F.2d

1336, 1339 (10th Cir. 1993). While an ability to attend classes, without more, is

not per se evidence of an ability to perform substantial gainful activity, school

attendance may be considered as one factor in the spectrum of evidence

considered. See Markham v. Califano, 601 F.2d 533, 534 (10th Cir. 1979).

      Here, the ALJ considered Mr. Wilbourn’s attendance at school in addition

to his daily activities and current medical reports. Only one physician, who stated

that he had only evaluated Mr. Wilbourn for state social security benefits, opined

that he was unable to work. Opinions of physicians as to the ultimate

determination of disability are not binding on the Secretary, who has the final

responsibility for determining disability. See Castellano, 26 F.3d at 1029.

      The judgment of the United States District Court for the Eastern District of

Oklahoma is AFFIRMED.



                                                     Entered for the Court



                                                     Paul J. Kelly, Jr.
                                                     Circuit Judge




                                         -4-